     Case 1:18-cv-01703-DAD-BAM Document 40 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRESHKO PRODUCE SERVICES, INC.,                   Case No. 1:18-cv-01703-DAD-BAM
      a Delaware corporation,
12                                                      ORDER RE APPLICATION FOR
                         Plaintiff,                     APPEARANCE AND EXAMINATION
13
             v.                                         (Doc. No. 39)
14
      WRITE ON MARKETING, INC., a
15    Wyoming corporation; JOSE SALAZAR,
      an individual; ARNULFO DIAZ, an
16    individual; and RUDY GOMEZ BRAVO,
      an individual,
17
                         Defendants.
18

19
            On December 3, 2020, Plaintiff Freshko Produce Services, Inc. (“Plaintiff”) filed an
20
     application seeking an order for appearance and examination of judgment debtor Arnulfo Diaz.
21
     (Doc. No. 39.) Plaintiff requests an order for the judgment debtor to appear and furnish
22
     information to aid in enforcement of the money judgment against him. Plaintiff proposes to set
23
     the examination in the United States District Court for the Eastern District of California,
24
     Sacramento Division. (Id.) Plaintiff does not propose a date or time for conducting the
25
     examination.
26
            In light of the coronavirus (COVID-19) outbreak, evolving coronavirus protocols and
27
     General Order No. 618, all courthouses of the United States District Court for the Eastern District
28
                                                       1
     Case 1:18-cv-01703-DAD-BAM Document 40 Filed 12/04/20 Page 2 of 2


 1   of California are closed to the public and all civil matters in which a hearing is necessary must be

 2   by telephone or videoconference until further notice. Based on these restrictions, Plaintiff’s

 3   application seeking personal appearance of the judgment debtor in either the Sacramento or

 4   Fresno Division of this Court cannot be accommodated at this time. Accordingly, IT IS

 5   HEREBY ORDERED as follows:

 6          1.   Within twenty-one (21) days from the date of this order, Plaintiff shall inform the

 7               Court in writing whether or by what means it proposes that any judgment debtor

 8               examination proceed; and

 9          2. Plaintiff may comply with this order by submitting an amended application for

10               appearance and examination consistent with current coronavirus protocols. Any such

11               application should include a proposed date, time and means for conducting the

12               judgment debtor examination.

13
     IT IS SO ORDERED.
14

15      Dated:     December 4, 2020                           /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
